Court of Appeals, State of Michigan

                                              ORDER
                                                                           Mark T. Boonstra
In re App of Detroit Edison for 2012 Cost Recovery Plan                      Presiding Judge

Docket No.    318388                                                       Henry William Saad

LC No.        00-016892                                                    Christopher M. Murray
                                                                             Judges


             The Court orders that, due to a typographical error, the May 12, 2015 opinion in this
matter is VACA TED and a new opinion is attached.

              The Court further orders that the moti on for reconsideration is DENIED.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief C lerk, on




                              JUN .e 3 2015
                                       Date
                            STATE OF MICHIGAN

                            COURT OF APPEALS



IN RE APPLICATION OF DETROIT EDISON                                  FOR PUBLICATION
COMPANY FOR 2012 COST RECOVERY                                       June 23, 2015
PLAN                                                                 9:05 a.m.


MICHIGAN ENVIRONMENTAL COUNCIL,                                      MPSC
                                                                     No. 318388
               Appellant,

v

MICHIGAN PUBLIC SERVICE COMMISSION,                                  LC No. 00-016892

               Appellee,

and

DETROIT EDISON COMPANY,

       Petitioner-Appellee.


Before: BOONSTRA, P.J., and SAAD and MURRAY, JJ.

PER CURIAM.

        Petitioner Michigan Environmental Council (MEC) appeals by right from an order of the
Michigan Public Service Commission (PSC) granting the application filed by Detroit Edison
Company (Edison) to implement a power supply cost recovery (PSCR) plan in its rate schedules
for the 2012 metered jurisdictional sales of electricity, and for approval of its five-year forecast.
We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

       This case concerns MEC’s challenge to Edison’s Reduced Emission Fuel (REF) project.
This project involves applying chemical additives to coal to produce REF. Edison maintains that
the use of REF results in reduced sulfur dioxide (SO2), mercury, and possibly nitrous oxides
(NOx) emissions, and thus reduced emission expenses. Edison proposed to sell at book cost a
portion of its coal inventory to affiliated unregulated fuels companies Belle River Fuels



                                                -1-
Company (BRFC) and the St. Clair Fuels Company (SCFC). The coal would be chemically
treated at those plants and then sold back to Edison.

        The PSC considered the REF project in an earlier case1 but did not grant Edison
permission to implement the project at that time, finding that it needed more information on the
efficacy of the methods for reducing emissions. The PSC also required Edison to demonstrate
that the REF project was a reasonable and prudent method of achieving maximum emission
reduction at minimum cost, and that the REF project complied with the PSC’s Code of Conduct.2

        On September 30, 2011, Edison filed an application requesting authority to implement a
PSCR plan in its rates schedules for the 2012 metered jurisdictional sales of electricity. The
application indicated that Edison intended to move forward with implementation of its REF
project, but represented that the decision would have no impact on the requested maximum
PSCR factor for 2012.

       The Proposal for Decision (PFD) issued by the administrative law judge (ALJ) assigned
to the case recommended that Edison be denied permission to implement the REF project;
however, the PSC granted Edison’s application to implement a PSCR plan. The PSC addressed
Edison’s REF project as follows:

                 The Commission finds that Detroit Edison’s REF project should be
         approved and that it complies with the Code of Conduct and the Guidelines. The
         Commission reviewed the company’s testimony and Exhibits A-21 through A-23
         and finds that Detroit Edison, in compliance with the directive in the December 6
         order, provided the Commission with sufficient additional information to evaluate
         the reasonableness and prudence of the REF project.



1
    See PSC Case No. U-16434.
2
  The Legislature enacted 2000 PA 141, the Customer Choice and Electricity Reliability Act
(Act 141), MCL 460.10 et seq., to further the deregulation of the electric utility industry. Detroit
Edison Co v Public Serv Comm No 1, 261 Mich. App. 1, 4; 680 NW2d 512 (2004), vacated in part
on other grounds 472 Mich. 897 (2005). Act 141 required the PSC to implement a code of
conduct to be applicable to all regulated electric utilities. MCL 460.10a(4) provides:
         (4) No later than December 2, 2000, the commission shall establish a code of
         conduct that shall apply to all electric utilities. The code of conduct shall include,
         but is not limited to, measures to prevent cross-subsidization, information sharing,
         and preferential treatment, between a utility’s regulated and unregulated services,
         whether those services are provided by the utility or the utility’s affiliated entities.
         The code of conduct established under this subsection shall also be applicable to
         electric utilities and alternative electric suppliers consistent with section 10, this
         section, and section 10b through 10cc.

The PSC adopted its Code of Conduct in 2001.


                                                   -2-
         The Commission believes that the REF project is a reasonable means of
attaining maximum emission reductions for minimum cost. As explained by
Detroit Edison, at SCPP and BRPP, PSCR customers will receive a reduction in
annual working capital expense through the sale, at market price, of a portion of
the company’s coal inventory to its affiliated fuels companies. The affiliated
fuels companies will treat the coal with REF adder and then resell the treated coal
to Detroit Edison. The cost of the REF adder will be offset by a corresponding
savings in PSCR emissions allowance expense, resulting in a net cost of zero or
less to PSCR customers. At MPP, Detroit Edison receives a coal fee rate from the
affiliated fuels company, reducing the cost of every ton of coal treated with REF
adder that is consumed, which translates into a credit for the company’s PSCR
customers.

        In response to the ALJ’s finding that Detroit Edison did not provide any of
the actual contracts between the company and its affiliated fuels companies for
consideration, the Commission agrees with Detroit Edison that Act 304 only
requires a description of all relevant major contracts, but does not require
admission of the actual contracts. In addition, the Commission agrees with
Detroit Edison and the Staff that the company’s eligibility for the tax credits and
the potential for the affiliated fuels companies to profit from the REF project is
irrelevant to an Act 304 proceeding. As explained by Detroit Edison, Act 304
does not permit “the Commission to include third party expenses or revenues
related to coal or any other fuel supply into Act 304 review and ratemaking.”
Detroit Edison’s replies to exceptions, p. 27. As a result, the Commission may
not consider whether the tax credits may be used to offset fuel costs.

        The Commission disagrees with the Attorney General that REF costs
should be treated as O&M costs.             As explained by Detroit Edison,
MCL 460.6j(13)(d) refers to “fuel movement that occurs after the utility receives
the fuel at the power plant.” Detroit Edison’s replies to exceptions, p. 21. The
Commission finds that all of the coal processing costs take place before the coal is
delivered to the company.

       Based on the evidence presented in Exhibits A-21 and A-23, the
Commission finds that the REF project complies with the Code of Conduct.
There is structural separation between the company and its affiliated fuels
companies; they do not engage in joint advertising, marketing, or other
promotional activities related to the provision of the fuels processing service; and
there is no preferential treatment for or subsidization of the affiliated fuels
companies by Detroit Edison.

         The Commission finds that Detroit Edison has complied with Section III.C
of the Code of Conduct. As discussed previously, the record supports that Detroit
Edison purchases coal from a third party at market price, then sells the coal at the
same market price to its affiliated fuels companies. The cost of the coal for the
affiliated fuels companies is Detroit Edison’s booked costs, or its fully embedded
cost. Therefore, both the market cost and the fully allocated embedded cost is

                                        -3-
       higher than the other, compensation to Detroit Edison by the affiliated fuels
       companies complies with Section III.C of the Code of Conduct.

                When the affiliates resell the treated coal to Detroit Edison, it is for the
       same market price the affiliated fuels companies paid to the company (or in this
       case, the fully allocated embedded cost), plus the cost of REF adder. The price of
       the treated coal is offset by a corresponding savings in PSCR emissions allowance
       expense, resulting in zero cost for the treated coal. Under Section III.C of the
       Code of Conduct, compensation to the affiliated fuels companies by Detroit
       Edison for the treated coal must be the lower of market price or 10% over fully
       allocated embedded costs. Because market price and the fully allocated
       embedded cost are the same in this case, the Commission finds that market price
       is lower than 10% over the fully allocated embedded cost. By paying the
       affiliated fuels companies market price for the treated coal, Detroit Edison has
       complied with Section III.C of the Code of Conduct.

                The Commission agrees with Detroit Edison that the company did not
       violate the pre-sale notification requirements of the Guidelines with the sale of its
       coal inventory. As stated by Detroit Edison, the pre-sale notification requirement
       was intended to provide the Commission with notice of intent to sell significant
       utility plant property, and not the routine sales involved here. The Commission
       finds that Detroit Edison’s sale of its coal inventory is not utility plant property,
       but is part of the utility’s day-to-day business.

              Based on the testimony and evidence provided by Detroit Edison, the
       Commission finds credible Detroit Edison’s claim that it investigated REF
       arrangements with the two other licensees, CERT and A.J. Gallagher, but that
       DTEES offered Detroit Edison the best deal. Detroit Edison provided substantial
       testimony about the price of REF adder at other licensees’ facilities and provided
       ample evidence that Detroit Edison’s customers would have paid more had the
       company contracted with these other companies.

        The PSC approved Edison’s application for a PSCR plan for Edison’s 2012 metered
jurisdictional electric sales and the REF project. This appeal followed.

                                 II. STANDARD OF REVIEW

        The standard of review for PSC orders is narrow and well defined. Pursuant to
MCL 462.25, all rates, fares, charges, classification and joint rates, regulations, practices, and
services prescribed by the PSC are presumed, prima facie, to be lawful and reasonable. See
Michigan Consol Gas Co v Public Serv Comm, 389 Mich. 624, 635-636; 209 NW2d 210 (1973).
A party aggrieved by an order of the PSC has the burden of proving by clear and convincing
evidence that the order is unlawful or unreasonable. MCL 462.26(8). To establish that a PSC
order is unlawful, the appellant must show that the PSC failed to follow a mandatory statute or
abused its discretion in the exercise of its judgment. See In re MCI Telecom Complaint, 460
Mich. 396, 427; 596 NW2d 164 (1999). An order is unreasonable if it is not supported by the


                                               -4-
evidence. See Associated Truck Lines, Inc v Public Serv Comm, 377 Mich. 259, 279; 140 NW2d
515 (1966).

       A final order of the PSC must be authorized by law and be supported by competent,
material, and substantial evidence on the whole record. Const 1963, art 6, § 28; Attorney
General v Public Serv Comm, 165 Mich. App. 230, 235; 418 NW2d 660 (1987).

        This Court gives due deference to the PSC’s administrative expertise, and is not to
substitute its judgment for that of the PSC. Attorney General v Public Serv Comm No 2, 237
Mich. App. 82, 88; 602 NW2d 225 (1999). We give deference to the PSC’s interpretation of its
own Code of Conduct; however we apply principles of statutory construction in our review of
that Code and its statutory underpinnings. See In re Complaint of Consumers Energy Co, 255
Mich. App. 496, 503-504; 660 NW2d 785 (2002). If the language of a statute is vague or obscure,
the PSC’s construction serves as an aid to determining legislative intent, and will be given
weight if it does not conflict with the language of the statute or the purpose of the Legislature.
However, the construction given to a statute or the PSC’s Code of Conduct by the PSC is not
binding on us. See In re Complaint of Rovas Against SBC Mich, 482 Mich. 90, 103-109; 754
NW2d 259 (2008). Whether the PSC exceeded the scope of its authority is a question of law that
we review de novo. In re Complaint of Pelland Against Ameritech Mich, 254 Mich. App. 675,
682; 658 NW2d 849 (2003).

                                   III. CODE OF CONDUCT

       On appeal, MEC argues that the PSC erred in finding that Edison’s REF project complied
with the Code of Conduct. We disagree.

        The purpose of the PSC’s Code of Conduct is to “promote fair competition by
establishing measures to prevent cross-subsidization, information sharing, and preferential
treatment between the regulated and unregulated operations of electric utilities, alternative
electric suppliers, and their affiliates.” Code of Conduct, Preface.

       Section II of the Code of Conduct, entitled Separation, provides in part:

               An electric utility or alternative electric supplier that offers, itself or
       through its affiliates, both regulated and unregulated services shall do so with the
       structural or functional separation needed to prevent cross-subsidization,
       information sharing, and preferential treatment between the regulated and
       unregulated services. This includes, but is not limited to, the following:

       B. An electric utility’s or alternative electric supplier’s regulated services shall
       not subsidize in any manner, directly or indirectly, the unregulated business of its
       affiliates or other separate entities.

       Section III of the Code of Conduct, entitled Discrimination, provides in part:

                An electric utility or alternative supplier that offers, itself or through its
       affiliates, both regulated and unregulated services shall not unduly discriminate in


                                                -5-
       favor of or against any party, including its affiliates. This includes, but is not
       limited to, the following:

       C. If an electric utility or alternative electric supplier offering regulated service in
       Michigan provides services, products, or property to any affiliate or other entity
       within the corporate structure, compensation shall be based upon the higher of
       fully allocated embedded cost or market price. If an affiliate or other entity
       within the corporate structure provides services, products, or property to an
       electric utility or alternative electric supplier offering regulated service in
       Michigan, compensation for services and supplies shall be at the lower of market
       price or 10% over fully allocated embedded cost or market price.

        MEC argues that Edison’s sale of coal to the fuels companies, and the repurchase of
treated coal at the same price from them, violates the Code of Conduct in that: (1) the sale
subsidizes the fuels companies because the companies are able to receive favorable tax treatment
as a result of the transactions, and (2) Edison’s sale of the coal at the fully allocated embedded
cost and repurchase of the coal at the same price violates the pricing provision of the Code of
Conduct.

         MEC cites no authority to support its arguments. An appellant’s failure to properly
address the merits of an argument constitutes the abandonment of an issue. Woods v SLB Prop
Mgt, LLC, 277 Mich. App. 622, 626; 750 NW2d 228 (2008). At any rate, we find that MEC’s
argument is without merit. The Code of Conduct prohibits acts that result in cross-subsidization
and preferential treatment between a regulated utility and an unregulated affiliate. Code of
Conduct, Preamble. A “subsidy” is defined as “any grant or contribution of money.” Random
House Webster’s College Dictionary (1997), p 1284. Nothing in the Code prevents an
unregulated affiliate from making a profit from a project with a regulated utility. The fuels
companies gained tax benefits from selling treated coal to Edison. The undisputed evidence
showed that Edison could not have obtained those same tax benefits. There is no evidence
establishing that, had Edison done business with an unaffiliated company rather than with its
affiliates, that company would not have also obtained the same tax benefits. Edison did not give
or grant money to the fuels companies, and did not subsidize the companies in any indirect way.

        In addition, MEC presents no evidence to support its assertion that Edison’s sale of coal
to the fuels companies at the fully allocated embedded cost, which is the same as the market
price at which Edison bought the coal, and Edison’s repurchase of the coal from the fuels
companies at the same price, violate the pricing provisions of the Code of Conduct. MEC asserts
that the value added to the coal from the treatment by the fuels companies should have factored
into the repurchase price, but does not indicate how that could have been done or if Edison could
have done so effectively without violating Section III.C of the Code of Conduct.

       Further, MEC’s assertion that the PSC should have required Edison to submit the actual
contracts with the fuels companies rather than simply describing the contracts is without merit.
MCL 460.6j(3) states that a PSCR plan “shall describe all major contracts and power supply
arrangements entered into by the utility[.]” The PSC did not indicate that it was unable to
resolve the issue without examining the actual contracts.


                                                 -6-
        Finally, we reject MEC’s assertion that the PSC’s finding that Edison investigated the
possibility of entering into contracts with unaffiliated companies was not supported by the
evidence. Edison’s witness testified that other Edison employees had investigated the possibility
of contracting with unaffiliated companies but that no such arrangements were made. The PFD
described the witness’s testimony as not credible, but the PSC found to the contrary. The PSC
was entitled to accept the testimony from Edison’s witness even if the record contained evidence
that contradicted that testimony. See Great Lakes Steel Div of Nat’l Steel Corp v PSC, 130 Mich
App 470, 481-482; 344 NW2d 321 (1983).

        MEC obviously disagrees with the PSC’s conclusion regarding subsidization, but has
offered no direct evidence to establish that Edison’s arrangement with the fuels companies
violated the Code of Conduct. MEC has not established that the PSC’s order is unlawful or
unreasonable. MCL 462.26(8).

                     IV. FUELS COMPANIES’ TAX CREDIT REVENUE

        Next, MEC argues that the PSC erred in holding that the revenue generated for the fuels
companies from tax credits was irrelevant to determining whether Edison took all appropriate
steps to minimize its costs. We disagree.

       MCL 460.6j(6) provides:

       (6) In its final order in a power supply and cost review, the commission shall
       evaluate the reasonableness and prudence of the decisions underlying the power
       supply cost recovery plan filed by the utility pursuant to subsection (3), and shall
       approve, disapprove, or amend the power supply cost recovery plan accordingly.
       In evaluating the decisions underlying the power supply cost recovery plan, the
       commission shall consider the cost and availability of the electrical generation
       available to the utility; the cost of short-term firm purchases available to the
       utility; the availability of interruptible service; the ability of the utility to reduce
       or to eliminate any firm sales to out-of-state customers if the utility is not a multi-
       state utility whose firm sales are subject to other regulatory authority; whether the
       utility has taken all appropriate actions to minimize the cost of fuel; and other
       relevant factors. The commission shall approve, reject, or amend the 12 monthly
       power supply cost recovery factors requested by the utility in its power supply
       cost recovery plan. The factors shall not reflect items the commission could
       reasonably anticipate would be disallowed under subsection (13). The factors
       ordered shall be described in fixed dollar amounts per units of electricity, but may
       include specific amounts contingent on future events.

        The PSC has only that authority granted to it by statute. Union Carbide Corp v Public
Serv Comm, 431 Mich. 135, 148-150; 428 NW2d 322 (1998). The Legislature must grant
authority by “clear and unmistakable” statutory language. Michigan Electric Coop Ass’n v
Public Serv Comm, 267 Mich. App. 608, 616; 705 NW2d 709 (2005).

        The gravamen of MEC’s argument is that the PSC erred by failing to consider the fact
that the fuels companies received favorable tax treatment by dealing with Edison, and that

                                                 -7-
Edison should have negotiated more advantageous arrangements with the fuels companies to
account for the fact that the companies were able to obtain tax credits for selling treated coal to
Edison. However, MEC points to no statutory authority that allows the PSC to consider another
party’s tax benefits when determining whether a utility’s decisions underlying its PSCR plan
were reasonable and prudent. These tax advantages were not available to Edison, and Edison
had no apparent control over the amount of the credit each company would receive. In addition,
MEC fails to explain how Edison could determine what amounts to account for when negotiating
the contracts, i.e., how much in tax credits the fuels companies would obtain, and whether
Edison could account for these amounts and still comply with section III.C of the Code of
Conduct.

       The PSC had no clear authority to consider the fuels companies’ tax credits when
determining whether Edison’s PSCR decisions were reasonable and prudent. Thus, the PSC did
not err in failing to consider the tax credits. The PSC’s decision was not unlawful or
unreasonable. MCL 462.26(8).

        Finally, MEC argues that the PSC’s order was not supported by competent, material, and
substantial evidence on the whole record. We disagree. MEC waived this issue by failing to
raise it before the PSC. See Shaw v Ecorse, 283 Mich. App. 1, 22; 770 NW2d 31 (2009).
Nevertheless, we find that the issue is without merit. MEC’s argument is simply a restatement of
the unpersuasive arguments made elsewhere.

                                       V. CONCLUSION

        For the reasons stated above, we hold that the PSC’s order granting Edison’s application
to implement a PSCR plan in its rate schedules for the 2012 metered jurisdictional sales of
electricity and for approval of Edison’s five-year forecast is lawful and reasonable.
MCL 462.26(8).

       Affirmed.

                                                            /s/ Mark T. Boonstra
                                                            /s/ Henry William Saad
                                                            /s/ Christopher M. Murray




                                                -8-